
	

113 S43 IS: Dollar-for-Dollar Deficit Reduction Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 43
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Portman (for
			 himself, Mr. Enzi,
			 Mr. Chambliss, Ms. Ayotte, Mr.
			 Grassley, Mr. Vitter,
			 Mr. Flake, Mr.
			 Johanns, Mr. Corker,
			 Mr. Hoeven, Mr.
			 Thune, Mr. Cornyn,
			 Mr. Lee, and Mr. Johnson of Wisconsin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To require that any debt limit increase be balanced by
		  equal spending cuts over the next decade.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dollar-for-Dollar Deficit
			 Reduction Act.
		2.Amendment to
			 title 31
			(a)In
			 generalSubchapter I of chapter 31 of title 31, United States
			 Code, is amended by inserting after section 3101A the following:
				
					3101B.Debt limit
				control
						(a)Declaration of
				a debt limit warning
							(1)In
				generalIn the event of a near breach of the public debt limit
				established by section 3101, the Secretary of the Treasury shall issue a debt
				limit warning to the Committee on Finance of the Senate and the Committee on
				Ways and Means of the House of Representatives that shall include a
				determination as to when extraordinary measures may be necessary in order to
				prolong the funding of the United States Government.
							(2)DefinitionsIn
				this subsection:
								(A)Extraordinary
				measuresThe term extraordinary measures means
				measures that may be taken by the Secretary of the Treasury in the event of a
				breach of the debt limit by the United States to prolong the function of United
				States Government in the absence of a debt limit increase.
								(B)Near
				breachThe term near breach means the point at which
				the Secretary of the Treasury determines that the United States Government will
				reach the statutorily prescribed debt limit within 60 calendar days
				notwithstanding the implementation of extraordinary measures.
								(b)Presidential
				submission of debt limit legislation
							(1)Savings
				recommendations from the PresidentAny formal Presidential
				request to increase the debt limit under this section shall include the amount
				of the proposed debt limit increase and be accompanied by proposed legislation
				to reduce spending over the sum of the current and following 10 years by an
				amount equal to or greater than the amount of the requested debt limit
				increase. Net interest savings may not be counted towards spending reductions
				required by this paragraph.
							(2)CalculationThe
				spending savings under paragraph (1) shall be calculated against a budget
				baseline consistent with section 257 of the Balanced Budget and Emergency
				Deficit Control Act of 1985. This baseline shall exclude the extrapolation of
				any spending that had been enacted under an emergency
				designation.
							.
			(b)Subchapter
			 analysisThe table of sections for chapter 31 of title 31, United
			 States Code, is amended by inserting after the item for section 3101A the
			 following:
				
					
						3101B. Debt limit
				control.
					
					.
			3.Congressional
			 requirement to restrain spending while raising the debt limit
			(a)In
			 generalTitle III of the Congress and Budget Act of 1974 is
			 amended by inserting at the end the following:
				
					316.Debt limit
				increase point of order
						(a)In
				general
							(1)Point of
				orderExcept as provided in subsection (b), it shall not be in
				order in the Senate or the House of Representatives to consider any bill, joint
				resolution, amendment, motion, or conference report that increases the
				statutory debt limit unless the bill contains net spending reductions of an
				equal or greater amount over the sum of the current and next 10 fiscal years.
				Net interest savings may not be counted towards spending reductions required by
				this paragraph.
							(2)Components of
				net spending reduction
								(A)CalculationThe
				savings resulting from the proposed spending reductions under paragraph (1)
				shall be calculated by the Congressional Budget Office against a budget
				baseline consistent with section 257 of the Balanced Budget and Emergency
				Deficit Control Act of 1985. This baseline shall exclude the extrapolation of
				any spending that had been enacted under an emergency designation.
								(B)AvailabilityThe
				Senate and the House of Representatives may not vote on any bill, joint
				resolution, amendment, motion, or conference report that increases the public
				debt limit unless the cost estimate of that measure prepared by the
				Congressional Budget Office has been publicly available on the Web site of the
				Congressional Budget Office for at least 24 hours.
								(C)Prohibit timing
				shiftsAny provision that shifts outlays or revenues from within
				the 10-year window to outside the window shall not count towards the budget
				savings target for purposes of this subsection.
								(b)Senate
				supermajority waiver and appeal
							(1)WaiverIn
				the Senate, subsection (a)(1) may be waived or suspended only by an affirmative
				vote of three-fifths of the Members, duly chosen and sworn.
							(2)AppealAn
				affirmative vote of three-fifths of the Members of the Senate, duly chosen and
				sworn, shall be required to sustain an appeal of the ruling of the Chair on a
				point of order raised under subsection
				(a)(1).
							.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after section 315 the following new item:
				
					
						Sec. 316. Debt limit increase
				point of
				order.
					
					.
			
